Exhibit 10.5

 

United Technologies Corporation

 

Recognition Stock Options

 



--------------------------------------------------------------------------------

Prospectus

 

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.

 

This prospectus applies to the offer and sale of up to 4,000,000 shares of
United Technologies Corporation Common Stock per year under the United
Technologies Corporation Employee Stock Option Plan (the “Plan”), issuable upon
the exercise of stock options awarded under the Plan.

 

The date of this prospectus is December 17, 2003.

 

Introduction

 

Ownership of Company stock by employees is an effective way to align employees’
interests with the interests of the Company’s shareowners. That is why UTC has
established the Recognition Stock Option Program for key employees below the
executive level. The Recognition Stock Option Program is part of the UTC
Employee Stock Option Plan.

 

Under the Recognition Stock Option Program, outstanding employees whose
decisions impact the performance of the company, and whose skilled execution of
those decisions helps to add value for shareowners, can now personally benefit
from the value they help create.

 

Under the Recognition Stock Option Program, certain key employees selected by
UTC receive stock option awards that increase in value — if, and to the extent,
UTC’s stock price increases.

 

Stock options represent long-term value to the employee based upon long-term
commitment to UTC and long-term improvement in UTC’s business performance and
stock price. This program is another way UTC identifies and recognizes the
contributions of its employees.

 

Your supervisor’s decision to award you stock options is a vote of confidence in
your abilities, continued high performance, and your commitment. You now can
help convert your stock option award into a valuable part of your personal
financial portfolio.

 

2



--------------------------------------------------------------------------------

Under the Recognition Stock Option Program, UTC grants stock option awards.

 

Each option gives you the right to purchase one share of UTC stock at a
specified price — the exercise price. Once you have bought the stock, you own it
and you are free to hold it or sell it.

 

You have the right to exercise your options to purchase shares 3 years after the
award date.

 

This means you must remain employed at UTC for at least 3 years before you can
exercise your options. If your employment is terminated before the end of the 3
year period, other than by retirement, death or disability, your options will be
canceled.

 

The life of the option is 10 years.

 

While you are actively employed, you must exercise your options within 10 years
from the award date. This means you have up to 7 years from the options’ vesting
date to exercise your options. You must exercise your options before their
expiration date. Please refer to pages 6-7 for important information about the
treatment of options at termination of employment.

 

You will receive a Statement of Award certificate.

 

This will show the number of options you have been awarded and the exercise
price of these options. You should retain this statement for future reference.

 

The exercise price of each option is fixed for the life of the option.

 

The exercise price is equal to the closing price reported on the composite tape
of the New York Stock Exchange (“NYSE”) for UTC common stock on the grant date
of the options awarded to you, as shown on your Statement of Award certificate.
You maintain the right to exercise your options and buy the shares at the
exercise price during the life of your award.

 

The value of your stock option award depends on when you choose to exercise your
options.

 

The value of your stock options will depend on the value of UTC common stock on
the date you exercise your options. The value you receive — or the gain you
realize upon exercising your options — will be equal to the difference between
the exercise price and the sale or “market price” of UTC common stock when you
exercise your options.

 

When you exercise your stock option award, you can receive shares of UTC stock.

 

You can receive one share of UTC common stock for each option by paying the
exercise price. You may also receive a number of shares (or the cash equivalent)
equal to the amount of your gain. The choice is up to you.

 

You will be taxed on the gain you realize when you exercise your options.

 

At the time of exercise, U.S. taxpayers must pay taxes on any gain they realize.
The gain per option is the difference between the exercise price and the market
price of UTC stock on the date of exercise. Please refer to Appendix 2 for
additional information.

 

Award recipients outside the U.S. should check with their local tax advisors to
determine tax treatment in their country.

 

LOGO [g58594image008.jpg]

 

3



--------------------------------------------------------------------------------

What value does a stock option have to me?

 

Stock options have value when the market price of UTC common stock increases
above the exercise price. Options are a way to potentially realize significant
financial gain based upon the long-term increases in the price of UTC stock. If
the market price of UTC stock increases over time — even with interim periods of
decline — your gain will increase as well.

 

For example, if the exercise price of your options is $95, you will always pay
$95 per share of stock when you exercise your option. Over the next 10 years, as
you monitor the stock price, you note that it fluctuates between $80 and $125.

 

You do not want to exercise your options in year 3 (stock price of $85) after
you vest in them, because you can buy shares on the open market for a lower
price. However, in year 5 (stock price of $110), you could consider exercising
your options because the stock price is then greater than the exercise price of
your options. By year 8 (stock price of $115), you should start thinking about
exercising your options before they expire. The options can no longer be
exercised at the end of year 10. Remember, these numbers are for illustration
only and are not intended as a projection of UTC’s stock price.

 

You must decide when to exercise your options based on your view of the
prospects for UTC stock and your personal financial circumstances. Is $115 the
highest price the stock will reach? The potential for future price appreciation
makes watching UTC’s stock price movement exciting. Please remember, however,
that past performance of UTC stock is no guarantee of the future performance of
UTC stock.

 

LOGO [g58594image007.jpg]

 

4



--------------------------------------------------------------------------------

Will I receive dividends on my stock options?

 

No, you will not receive dividends on your options.

 

If, after you exercise your options, you retain your UTC shares, you will then
have the right to receive dividends and vote your shares the same as other UTC
common stock shareholders.

 

For example, if you have 100 shares of UTC common stock and the quarterly
dividend is $.35 per share, you will receive a check for $35.00 each quarter or
$140 per year.

 

In the U.S. dividends are taxable income.

 

How do I exercise my stock options?

 

See inside the back cover of this booklet for more specific information on
exercising stock options.

 

UTC has established a relationship with a limited number of stock brokers to
facilitate the exercise of stock options. Upon exercise you can acquire one
share for each option exercised or you can receive shares or cash equal to the
gain you realize from your exercise. You can also use some of the acquired
shares to pay the exercise price rather than paying the exercise price directly,
in cash. This is sometimes called a “cashless exercise”.

 

The “cashless exercise” brokers selected by UTC offer you a choice of how to
exercise your options, and neither choice requires you to pay cash. Your choices
are: “Exercise and Hold” or “Exercise and Sell”. In either case, you are using
some of the gain on the shares you buy at the stock option exercise price to
cover the cost of buying the shares at the exercise price, brokerage fees and
taxes. The broker then returns to you the remaining cash or shares.

 

If you hold your shares and sell them later, you can also profit from any
further gain on the price of the UTC stock at the time you ultimately sell the
shares. Your taxable gain (or loss) will be the difference between the market
price of UTC stock on the date you exercised your options and the price you
receive when you later sell such shares. Depending on when you sell your shares,
you may be entitled to capital gain or loss treatment.

 

For example, if you choose “exercise and hold” with respect to 100 options with
an exercise price of $95.00, when UTC stock is trading at $115.00, you can
receive 100 shares from the Company at a cost of $9,500, even though the shares
are worth $11,500, for a gain of $2,000. Alternatively, you can receive your
$2,000 exercise gain in shares of stock. In this case you would receive 20
shares and the other 80 shares would be used to cover the cost of exercise.
Finally, you may choose to receive your $2,000 gain in cash. In either case,
however, the broker will withhold the required amount of taxes from the gain by
reducing either the number of shares or the amount of cash you receive.

 

UTC cannot advise you on when to exercise your options or if you should hold or
sell your shares. You may want to seek the advice of outside tax advisors or
financial planners.

 

When I receive a stock option award, what are the tax consequences?

 

In the U.S. there is no tax at the time you receive the options. You will not be
taxed until you actually exercise your options, and then you are taxed — based
on applicable tax rates at that time — on the difference or “spread” between the
exercise price and the market price of UTC stock on the date of exercise. In the
U.S., taxes due include Federal income and employment taxes (FICA and FUTA) and
where applicable, state and/or local income taxes.

 

If you hold your shares after exercising, you will be subject to tax when you
later sell the shares. You will be taxed — at ordinary or capital gains tax
rates, as applicable — on the spread between the price of the shares when you
exercised your options and the price when you sell. A detailed discussion of
U.S. tax consequences when you exercise an option is set forth in Appendix 2.

 

Tax rules for stock options and exercises vary from country to country and
should be reviewed with local tax advisors. Non-U.S. based participants must pay
the appropriate taxes as required by the country where they are subject to tax.

 

5



--------------------------------------------------------------------------------

Can I exercise a portion of my vested stock options?

 

Yes. However, you need to think about covering the taxes due and broker fees.
Typical transactions involve 100 options or more.

 

Do I have to exercise my option awards in the order I receive them?

 

If you receive stock option awards in more than one year under this program, you
can exercise them in whatever order you choose.

 

How do the options I receive affect other benefits the company provides?

 

Any gains realized from your stock options are not considered part of
compensation for determining benefits under any UTC pension plan or any other
benefit plan offered by the company. Employees outside of the U.S. should check
with their Human Resources department.

 

What happens if I leave the company?

 

There are different provisions based on the circumstances associated with your
leaving:

 

Retirement.

 

You are eligible for retirement:

 

  (i) If you are age 65 on your date of termination; or

 

  (ii) If you are at least age 55 with 10 or more years of service on your date
of termination.

 

The following rule applies to your Recognition Stock Options upon your
retirement:

 

You may exercise your vested Options (i.e. those held for at least three years
while continuously employed) for three years following the date of retirement or
until the expiration of the Option, whichever is earlier. Unvested Options that
have been held for at least one year prior to your retirement date will vest as
scheduled and you will then have the remainder of the three year period
following your retirement date to exercise these Options.

 

For Options granted after February 22, 1999: The following rule applies if you
are eligible for retirement as previously described and the Corporation consents
to the retirement. Such consent will be at the sole discretion of the
Corporation based on its ability to effectively transition your responsibilities
as of the retirement date and such other factors as it may deem appropriate:

 

You may exercise your vested Options for five years following the date of
retirement or until the expiration of the Option, whichever is earlier. Unvested
Options that have been held for at least one year prior to your retirement date
will become exercisable on the original scheduled vesting date and you will then
have the remainder of five year period following your retirement date to
exercise these Options (but in no event beyond the Option expiration date).

 

For Options granted after June 11, 2003: The following rule applies if you are
eligible for retirement as previously described and the Corporation consents to
the retirement. Such consent will be at the sole discretion of the Corporation
based on its ability to effectively transition your responsibilities as of the
retirement date and such other factors as it may deem appropriate:

 

You may exercise your vested Options until the expiration of the Option.
Unvested Options that have been held for at least one year prior to your
retirement date will become exercisable on the original scheduled vesting date
and you will then have the full remaining term of the Option to exercise these
Options.

 

Rule of 65: If you terminate employment on or after age 50, but before age 55,
and the sum of your age and years of service add up to 65 or more (i.e., the
“Rule of 65”) as of your employment termination date, the following rule
applies:

 

You may exercise your vested Options for three years following your employment
termination date or until the expiration of the Option, whichever is earlier.
Unvested Options that have been held for at least one year prior to your
employment termination date will vest as scheduled and you will then have the
remainder of the three year period following your termination date to exercise
these Options.

 

Service used to determine eligibility for retirement or the “Rule of 65” will be
based on continuous service recognized under your UTC retirement plan.

 

In all cases, options held for less than one year as of your retirement date
will be canceled without value.

 

6



--------------------------------------------------------------------------------

General Provisions

 

Termination. You may exercise the options you are already vested in for up to 90
days (or until the expiration of the option, if earlier) from the date your
employment with UTC is terminated, whether voluntary or involuntary, including
layoff. All unvested options are canceled as of your termination date.

 

Disability. You will continue to be treated the same as if you were an active
employee if you qualify for benefits under UTC’s disability plan. This means you
will continue to have time applied toward meeting the 3 year vesting requirement
while disabled. You will be able to exercise your vested options while you
remain disabled under UTC’s disability plan, up to their expiration date.

 

Death*. If you die while an active employee, all unvested options immediately
vest. Your estate will have one year from the date of your death to exercise all
outstanding options. If you die during the post-retirement exercise period, your
estate has one year from the date of your death in which to exercise all
outstanding options.

 

Taxes/Withholding. An employee who receives a stock option award is responsible
for any income or other tax liability attributable to the award. The Corporation
will take such steps as are appropriate to comply with applicable federal, state
and local tax withholding requirements. The Corporation will have the right to
deduct directly from any payment or delivery of shares that you would otherwise
receive upon exercising options, or from your regular compensation, all federal,
state and local taxes required by law to be withheld with respect to the
exercise of an option. Additional tax information can be found in Appendix 2.

 

The tax information discussed in this brochure (including Appendix 2) is for
U.S. taxpayers only, and is based on our interpretation of U.S. tax laws as they
pertain to the Plan. Tax laws are complex and vary from country to country. If
you have specific questions, you should consult your accountant or financial
advisor for advice on tax matters.

 

Administration Information. The Chief Executive Officer approves option grants
under the Recognition Stock Option Program. Any question of administration or
interpretation of your award or the Program is determined by the Senior Vice
President, Human Resources and Organization whose determination is final and
conclusive and binding on all parties in interest.

 

If you have any questions about your stock option award or need additional
information, please call the Stock Option Administrator at 860-728-7884 or
e-mail to stockoptionplans@utc.com.

 

* Different tax rules may apply when the estate or heir exercises the deceased
employee’s options.

 

Amendment and Termination. While UTC intends to continue this Plan, it reserves
the right to change or discontinue it at any time.

 

Right of Discharge Reserved. Your participation in the Recognition Stock Option
Program does not confer the right to continue in your employment for any period
of time or affect the right of the Corporation or any subsidiary or division to
terminate your employment before or after the vesting date. Participation in the
Program for any particular year does not ensure that you will receive additional
stock option awards in the future.

 

Non-Assignment of Interests. No assignment or transfer of any interest of any
employee in any of the rights in a stock option award under the Recognition
Stock Option Program, whether voluntary or involuntary, by operation of law or
otherwise shall be permitted except by will or the laws of descent and
distribution.

 

SEC Documents Incorporated by Reference

 

UTC has filed with the Securities and Exchange Commission (SEC) a registration
statement on Form S-8 under the Securities Act of 1933, as amended, relating to
the Employee Stock Option Plan.

 

Further information is contained in the Registration Statement and in its
document exhibits. Copies of those documents filed with the SEC contain a full
and complete statement of their provisions.

 

The following documents, filed by UTC with the SEC, are incorporated by
reference in the Registration Statement, except to the extent that any such
document is modified, superseded, or replaced by a statement or information
contained in any such document filed later with the SEC:

 

  • The latest Annual Report on Form 10-K filed by UTC under Section 13 or 15(d)
of the Securities Exchange Act of 1934, as amended (the “1934 Act”);

 

  • All other reports filed by UTC under Sections 13, 14 or 15(d) of the 1934
Act since the end of the fiscal year covered by the Annual Reports referred to
above; and

 

  • The descriptions of securities to be registered contained in the
Registration Statements filed under Section 12 of the 1934 Act, relating to
UTC’s Common Stock, including any amendments and reports filed for the purpose
of updating such descriptions.

 

In addition, all reports and documents filed by UTC under Sections 13, 14 or
15(d) of the 1934 Act after the

 

7



--------------------------------------------------------------------------------

date of the Prospectus and prior to the termination of this offering shall be
deemed to be incorporated by reference in the Prospectus and to be a part of the
Prospectus from the date of filing such reports and documents.

 

UTC will provide without charge to each employee to whom the Prospectus is
delivered, upon written or oral request, a copy of any and all reports and
documents that have been incorporated by reference in the registration statement
of Form S-8 that have not been delivered to the employee. To request such
reports and documents, write to the Stock Option Administrator, c/o UTC, 1
Financial Plaza, Hartford, CT 06101, or call (860) 728-7884, or send an e-mail
to stockoptionplans@utc.com.

 

Final Note. This brochure is provided for general information only, and nothing
in it is intended, or should be interpreted, as a binding contract or promise of
any kind. In the event of any conflict between this brochure and the United
Technologies Corporation Employee Stock Option Plan, which is the official Plan
document, the terms of the Plan document shall control.

 

The estimates provided in this brochure give a general idea of the potential
value of an award under this program and are for purposes of illustration only.
Individual award amounts will vary.

 

Glossary of Terms

 

Award: The number of stock options granted to you.

 

Exercise: When you use your options to buy shares, you are exercising your
options.

 

Exercise Price: The closing price of UTC stock on the New York Stock Exchange
(“NYSE”) on the award date. The exercise price of the option does not change
during its life.

 

Expiration Date: The last day of the term of an option. Options not exercised on
or before this date expire without value.

 

Life: The time period between the award date of the options and the date the
options can no longer be used to buy shares.

 

Non-Qualified: The options are not subject to the special U.S. income tax
treatment — with associated restrictions — of qualified stock options. The term
“non-qualified” does not reflect on the quality of the stock option but rather
reflects on the way the options are addressed in the Internal Revenue Code.

 

Sale or Trade Price: The actual sale or “trade” price of UTC stock when you
exercise your options

 

Stock Option: The right to purchase a specific number of shares of the company
at a specified price.

 

Vesting Date: The date on which the option can first be exercised.

 

8



--------------------------------------------------------------------------------

Appendix 1

 

United Technologies Corporation Employee Stock Option Plan

 

1. Introduction and purpose. The purpose of this Plan is to benefit the
shareowners of the Corporation by (i) encouraging high levels of performance by
employees of the Corporation by increasing the proprietary interests of such
individuals in the Corporation’s growth and success; and (ii) recognizing those
employees who demonstrate outstanding performance and potential through Awards
designed to strengthen the relationship between the Corporation and such
employees. To accomplish these objectives, the Plan authorizes the Award of
non-qualified stock options to employees of the Corporation below the executive
level whose efforts, responsibilities and long-term potential enable these
individuals to contribute to the long term success of the Corporation. Stock
Option Awards serve to recognize the performance and potential of such
employees, foster commitment to the Corporation and its long term goals and to
reward such individuals by sharing in any increase in the value of the
Corporation’s Common Stock.

 

This Plan shall be effective January 1, 1997.

 

2. Definitions.

 

“Affiliate” means a corporation, partnership, joint venture or other entity in
which the Corporation has an ownership or other financial interest.

 

“Award” means a grant of non-qualified stock options made in accordance with the
terms hereof.

 

“Award Date” means the date an Award is granted.

 

“Board” means the Board of Directors of United Technologies Corporation.

 

“Business Unit” means an operating division, subsidiary or affiliate of the
Corporation.

 

“Committee” means the Committee on Compensation and Executive Development of the
Board.

 

“Common Stock” means the common stock of the Corporation and shall include both
treasury shares and authorized but unissued shares and shall also include any
security of the Corporation issued in substitution, exchange or in lieu thereof.

 

“Corporation” means United Technologies Corporation.

 

“Expiration Date” means the last date a Stock Option Award may be exercised. An
unexercised Stock Option Award shall be canceled without value following the
Expiration Date.

 

“Fair Market Value” means the closing price of Common Stock, as reported by the
composite tape of New York Stock Exchange issues (or such other reporting system
as shall be selected by the Committee) on the relevant date, or if no sale of
Common Stock is reported for such date, the next following day for which there
is a reported sale.

 

“Participant” means an individual who has been granted an Award pursuant to this
Plan.

 

“Plan” means the United Technologies Corporation Employee Stock Option Plan, as
set forth herein and as it may be amended from time to time.

 

“Stock Option” means the right to purchase a specified number of shares of
Common Stock at a fixed option price equal to the Fair Market Value of Common
Stock on the date the stock option is granted.

 

“Vesting Date” means the date a Stock Option first becomes exercisable.

 

3. Eligibility. Participants under this Plan shall consist of those
non-executive employees of the Corporation whose responsibilities, efforts, and
initiative enable them to contribute to the success of the Corporation and the
Business Units. Individuals who are employed in organizations which are
affiliated with the Corporation through partnership, joint venture, or other
arrangements involving financial and/or strategic collaboration whose efforts
benefit the Corporation are also eligible to participate herein. Individual
Participants shall be recommended by the Business Units, subject to the approval
of the Chief Executive Officer. Executives of the Corporation and any individual
who is a reporting person of the Corporation for purposes of Section 16 of the
Securities Exchange Act of 1934 are not eligible to participate in the Plan.

 

4. Exercise and payment of options. A Participant may acquire shares of Common
Stock by exercising his or her Stock Option Award, or portion thereof, during a
period beginning on the third anniversary of the Award Date and ending on the
tenth anniversary of the Award Date, unless the Expiration Date is accelerated
as a result of termination, death or retirement as set forth in Section 5
hereof. The Vesting Date and Expiration Date are each set forth in the Statement
of Award. The option to purchase shares will expire without value with respect
to any Stock Option that is not exercised on or before the Expiration Date. It
is the sole responsibility of the Participant, or the Participant’s
representative, to exercise the Stock Option in a timely manner. The Corporation
assumes no responsibility for, and will make no adjustments with respect to
Stock Options that expire without value.

 

9



--------------------------------------------------------------------------------

Stock Options may be exercised through a security brokerage firm with whom the
Corporation has established an arrangement to facilitate Stock Option exercises.
After the Participant establishes a relationship with one of the pre-approved
security brokerage firms, the Participant may exercise Stock Options by
notifying such broker of the options to be exercised. On the exercise date the
broker will sell shares of Common Stock sufficient to cover the exercise price
of the option plus any required tax withholding amounts. The broker will then
wire transfer funds back to the Corporation equal to the exercise price and the
required tax withholding amount. The Corporation will then immediately deliver
to the broker a number of shares of Common Stock equal to the number of options
exercised. The shares remaining after payment of the exercise price and tax
withholding will at the Participant’s election either: (i) be placed in the
Participant’s account; or (ii) sold on the market with net cash proceeds
delivered to the Participant by the broker. No cash payment will be required to
be paid to the broker or to the Corporation by the Participant at any time
during the Stock Option exercise process.

 

5. Termination of employment. A Stock Option that is vested as of the date of a
Participant’s termination of employment may be exercised for a period of 90
calendar days following the date of termination, but in no event beyond the
Expiration Date of the Stock Option. Stock Options which are not vested as of
the termination date will be canceled without value except as specifically
provided for below.

 

If a Participant’s employment terminates by reason of retirement, Stock Options
that have been held at least one year as of the retirement date will become
exercisable on the original scheduled Vesting Date and may be exercised
thereafter until the third anniversary of the retirement date or until the
Expiration Date of the Stock Option, whichever is earlier. Stock Options which
are exercisable as of the retirement date may continue to be exercised for a
period up to the third anniversary of the retirement date, but in no event
beyond the Expiration Date of the Stock Option. For purposes of this Plan,
retirement shall have the same meaning as defined in the United Technologies
Corporation Retirement Plan and requires either: (i) attainment of age 65; (ii)
retirement on or after age 55 with at least 10 years of service; or (iii)
termination of employment between age 50 and 55 with a combination of age and
service of at least 65 (i.e., the “rule of 65”).

 

Stock Options granted after February 22, 1999 and held for at least one year
prior to the Participant’s retirement date will become exercisable on the
original Scheduled Vesting Date and may be exercised for up to five years
following the retirement date (but in no event beyond the Stock Option
Expiration Date) if: (i) the Participant is at least age 55 with 10 or more
years of service or has attained age 65 as of the retirement date; and (ii) the
Corporation consents to the Participant’s retirement. Such consent will be
granted or withheld at the sole discretion of the Corporation based on its
ability to effectively transition the Participant’s responsibilities as of the
retirement date and such other factors as it may deem appropriate.

 

Stock Options granted after June 11, 2003 and held for at least one year prior
to the Participant’s retirement date will become exercisable on the original
scheduled vesting date and may be exercised for the remaining term of the Stock
Option if: (i) the Participant is at least age 55 with 10 or more years of
service or has attained age 65 as of the retirement date; and (ii) the
Corporation consents to the Participant’s retirement. Such consent will be
granted or withheld at the sole discretion of the Corporation based on its
ability to effectively transition the Participant’s responsibilities as of the
retirement date and such other factors as it may deem appropriate.

 

In the event of permanent and total disability, the Participant shall not be
considered to have terminated employment for purposes of the Stock Option Award
which shall become vested and exercisable in accordance with the terms of the
Award without regard to the disability. An authorized leave of absence shall not
be treated as a termination of employment if the Participant resumes active
employment immediately following such leave of absence.

 

In the event of the death of the Participant, the legal representative of the
estate of the Participant may exercise all Stock Options outstanding as of the
date of death, whether or not vested, for a period of one year following the
date of death, regardless of the Expiration Date of the Stock Option.

 

If the Participant terminates employment for any reason other than death,
disability or retirement, all non-vested Stock Options will be forfeited
effective as of the termination date.

 

6. Limitation on number of shares. The number of shares with respect to which
Stock Option Awards may be issued for any calendar year shall not exceed four
million shares of Common Stock and no more than a total of 20 million shares may
be granted after June 30, 2003 unless the Plan is extended by a vote of a
majority of the Corporation’s shareholders. This limitation shall be subject to
adjustment as provided for in Section 10 hereof.

 

10



--------------------------------------------------------------------------------

7. Amendment and termination. The Committee reserves the right to amend, suspend
or discontinue the Plan at any time or to alter or to amend any Award under the
Plan to the extent permitted by law.

 

8. Administration. Awards under this Plan shall be granted subject to the review
and approval of the Chief Executive Officer. All questions of interpretation and
administration with respect to the Plan and Awards thereunder shall be
determined by the Senior Vice President, Human Resources and Organization or his
successor. This determination shall be final and conclusive upon all parties and
interest.

 

9. Adjustment provisions. If the Corporation effects a subdivision or
consolidation of shares of Common Stock or other capital adjustment, the payment
of a stock dividend or other increase or reduction of the number of shares of
Common Stock outstanding without receiving consideration therefore in money,
services or property, the number of shares of Common Stock then remaining
subject to this Plan and outstanding Awards and the maximum number of shares
that may be issued under this Plan shall: (a) in the event of an increase in the
number of outstanding shares, the number of shares subject to an Award shall be
proportionately increased and the exercise price for each share then covered by
an outstanding Award shall be proportionately reduced, and (b) in the event of a
reduction in the number of outstanding shares, be proportionately reduced and
the price for each share then covered by an outstanding Award shall be
proportionately increased. The maximum number of shares that may be subject to
an Award in any given year shall be increased or decreased to reflect the
subdivision, consolidation or other capital adjustment. In addition, in such
circumstances, the Committee shall make such adjustments to Awards under the
Plan as the Committee deems appropriate.

 

10. Change of control. In the event of a change of control of the Corporation,
or if the Board reaches agreement to merge or consolidate with another company
and the Corporation is not the surviving Corporation or if all, or substantially
all of the assets of the Corporation are sold, or if the Corporation shall make
a distribution to shareowners that is non-taxable under the Internal Revenue
Code, or if the Corporation shall dissolve or liquidate (a “Restructuring
Event”), then the Committee may, in its discretion, recommend that the Board
take any of the following actions as a result of, or in anticipation of, any
such Restructuring Event to assure fair and equitable treatment of Plan
Participants:

 

(a) accelerate time periods for purposes of vesting in, or realizing gain from,
any outstanding Award made pursuant to this Plan;

 

(b) offer to purchase any outstanding Award made pursuant to this Plan from the
holder for its equivalent cash value, as determined by the Committee, as of the
date of the Restructuring Event; and

 

(c) make adjustments or modifications to outstanding Awards as the Committee
deems appropriate to maintain and protect the rights and interests of Plan
Participants following such Restructuring Event. Any such action by the Board
shall be conclusive and binding on the Corporation and all Plan Participants.

 

For purposes of this Section, “Change of Control” shall mean: (i) the
acquisition by any person of voting shares of the Corporation if, as a result of
the acquisition, such person, or any “group” as defined in Section 13(d)(3) of
the Securities Exchange Act of 1934 of which such person is a part, owns at
least 20% of the outstanding voting shares of the Corporation; or (ii) a change
in the composition of the Board such that within any period of two consecutive
years, persons who (a) at the beginning of such period constitute the Board or
(b) become directors after the beginning of such period and whose election, or
nomination for election by the shareowners of the Corporation, was approved by a
vote of at least two-thirds of the persons who were either directors at the
beginning of such period or whose subsequent election or nomination was
previously approved in accordance with this clause (b), cease to constitute at
least a majority of the Board.

 

11. Non assignability. No assignment or transfer of any interest of the
Participant in any of the rights represented by any Award hereunder whether
voluntary or involuntary, by operation of law or otherwise shall be permitted
except by will or by the laws of descent and distribution. Any attempt to assign
such interests shall be void and shall be without force or effect.

 

12. Awards not to be affected by certain transactions. Neither the Plan nor the
Awards hereunder shall affect in any way the right or power of the Corporation
or its shareowners to make or authorize: (a) any or all adjustments,
recapitalizations, reorganizations or other changes in the Corporation’s capital
structure or its business; (b) any merger or consolidation of the Corporation;
(c) any issue of bonds, debentures, preferred or prior preference stocks holding
any priority or preferred to, or otherwise affecting in any respect the Common
Stock of the Corporation or the rights of the holders of such Common Stock; (d)
the dissolution or liquidation of the Corporation; (e) any sale or transfer of
all or any part of its assets or business; or (f) any other corporate act or
proceeding.

 

11



--------------------------------------------------------------------------------

13. Notices. Every notice or other communication relating to this Plan and any
Award hereunder shall be in writing, and shall be mailed to or delivered to the
party for whom it is intended at such address as may from time to time be
designated by such party or through electronic delivery at the Participant’s
internal electronic mail address. Unless and until some other address has been
so designated, all notices by the Participant to the Corporation shall be mailed
to or delivered to the Corporation’s Director, Compensation at United
Technologies Building, MS 504, Hartford, Connecticut 06101, and all notices by
the Corporation to the Participant shall be given to the Participant
electronically, personally or be mailed to the Participant at his or her address
(or e-mail address, as the case may be) as shown on the records of the
Corporation.

 

14. Taxes/withholding. The Participant shall be responsible for any income or
other tax liability attributable to amounts realized from Awards. The
Corporation shall take such steps as are appropriate to assure compliance with
applicable federal, state and local tax withholding requirements. The
Corporation shall, to the extent required by law, have the right to withhold
shares from a Stock Option exercise or to deduct directly from any payment due
the Participant or from the Participant’s regular compensation, all federal,
state and local taxes of any kind (including taxes imposed by international tax
authorities with requisite jurisdiction) required by law to be withheld with
respect to value realized upon the exercise of a Stock Option.

 

15. Right of discharge reserved. Nothing in this Plan or in any Award granted
hereunder shall confer upon any Participant the right to continue in the
employment or service of the Corporation or any Business Unit for any period of
time or affect any right that the Corporation or a Business Unit may have to
terminate the employment or service of such Participant at any time for any
reason.

 

16. Right of corporation to revoke awards. Notwithstanding any other provision
herein, the Corporation reserves the right, prior to a Change of Control of the
Corporation, to cancel any Award, whether or not vested, if the Senior Vice
President, Human Resources and Organization determines that the Participant has
engaged in any act or practice with respect to the affairs of the Corporation or
the Business Units, whether or not employed by the Corporation at the time, that
is materially detrimental to the Corporation or the Business Units, provided,
however that the Corporation shall not take any such action in an arbitrary or
capricious manner.

 

17. Nature of payments. All Awards made pursuant to this Plan are in
consideration of services performed for the Corporation or the Business Units.
Any gains realized pursuant to such Awards constitute a special award payment to
the Participant and shall not be taken into account as compensation for purposes
of any of the employee benefit plans of the Corporation.

 

18. Unfunded plan. The Plan is unfunded. Neither the Corporation nor the Board
shall separate assets or establish a trust for the purpose of funding the
obligations represented by Awards hereunder. The Corporation’s liability to
Participants with respect to the Plan is based solely upon its contractual
obligations created by the Awards granted hereunder. No such obligation shall be
deemed to be secured by any pledge or encumbrance of any property of the
Corporation.

 

19. No rights as a shareowner. No Participant shall have the rights of a
Shareowner with respect to any Stock Option Award under the Plan until the
Participant acquires shares of Common Stock pursuant to the exercise of a Stock
Option Award.

 

20. Government contract compliance. The “UTC Policy Statement on Business Ethics
and Conduct in Contracting with the United States Government” calls for
compliance with the letter and spirit of Government Contracting Laws and
Regulations. In the event of a violation of Government Contracting Law or
Regulation, the Corporation reserves the right to revoke any Awards made under
this Plan.

 

21. Governing law. The Program shall be governed by and construed in accordance
with the laws of the State of Connecticut.

 

22. Interpretations. Any materials provided to Participants, including
descriptive brochures and Statements of Award are subject in all respects to the
terms of the Plan. In the event that any provision of a descriptive brochure,
Statement of Award or other Plan communication is inconsistent with the terms of
the Plan, the terms of the Plan shall control. Any question of administration or
interpretation arising under this Plan shall be determined by the Senior Vice
President, Human Resources and Organization, such determination to be final and
conclusive upon all parties in interest.

 

12



--------------------------------------------------------------------------------

Appendix 2

 

Federal Tax Consequences

 

Discussed below are some of the major federal tax consequences of the Plan,
based on applicable provisions of the federal tax laws and regulations as
currently in effect. This summary of federal tax consequences, applicable as of
the date of this Prospectus, is set forth below solely for the general
information of Participants. The federal tax consequences of any Stock Option
under the Plan will depend on the specific nature, terms, and conditions of the
Stock Option and the Participant’s individual circumstances. Before exercising a
Stock Option under the Plan, disposing of shares acquired pursuant to the
exercise of an option, or taking any other action under the Plan, a Participant
should consult a professional tax adviser concerning the federal and any state
or local tax consequences of such actions as they apply to his or her specific
circumstances. This discussion is neither intended nor offered as a complete
summary nor as a legal interpretation, and it does not address any consequences
other than federal tax consequences, including any aspects of state, local, or
foreign tax law.

 

Federal Income Tax Consequences to the Participant

 

No income will be recognized by a Participant at the time a Stock Option is
granted by the Corporation. Upon the exercise of a Stock Option, the Participant
generally will recognize ordinary income equal to the excess of the fair market
value of the shares of Common Stock purchased (as of the exercise date) over the
option price.

 

The Participant’s tax basis in the shares received upon the exercise of an
option is the sum of the option price paid and the ordinary income recognized as
a result of exercising the option. The tax basis of shares received upon
exercise of an option will thus generally be equal to the fair market value of
the shares as of the exercise date. The Participant’s holding period for any
such shares begins on the date the shares are transferred as a result of the
exercise (generally just after the exercise date).

 

If a Participant disposes of shares acquired by the exercise of an option, the
Participant will recognize gain (or, under certain conditions, loss) in the year
of the disposition equal to the difference between any amount realized on the
disposition and the Participant’s tax basis in the shares. The gain (or loss)
will be a short or long term capital gain (or loss) depending on how long the
Participant holds the shares.

 

Generally, the rate of tax on any capital gain that a Participant realizes upon
the disposition of shares is determined as follows:

 

Short-Term Gain:    The net gain on shares held for one year or less is taxed at
the Participant’s regular income tax rate. Long-Term Gain:    The net gain on
shares held for more than one year is taxed at a maximum rate of 15% (5% to the
extent the taxpayer’s taxable income is taxed at a rate below 25%).

 

Federal Income Tax Consequences to the Corporation

 

The Corporation (or a subsidiary of the Corporation) generally will be entitled
to a federal income tax deduction in an amount equal to the ordinary income
recognized by a Participant in connection with the exercise of an option in the
same taxable year in which the Participant recognizes ordinary income, provided
that, among other things, the amount qualifies as an ordinary and necessary
business expense.

 

Federal Employment Tax Consequences

 

In general, the amount included in a Participant’s ordinary income upon the
exercise of an option is also included in the Participant’s wages for federal
employment tax (FICA and FUTA) purposes.

 

Other Laws and Regulations

 

The Plan, the grant of options under the Plan, and the Company’s obligation to
deliver shares under the Plan are all subject to applicable federal and state
laws, rules, and regulations. The Plan does not qualify for special tax
treatment under Section 401(a) of the Internal Revenue Code of 1986, and is not
subject to any provisions of the Employee Retirement Income Security Act of
1974.

 

13



--------------------------------------------------------------------------------

How to Exercise Your UTC Stock Options

 

As a UTC Stock Option holder, you have two procedures available for exercising
your stock options. You can either exercise and hold the shares (“cash”
exercise), or exercise and hold/sell the shares (“cashless” exercise).

 

You may contact any one of these three UTC authorized “cashless” brokers listed
below to open an account.

 

     Telephone #


--------------------------------------------------------------------------------

   Fax #


--------------------------------------------------------------------------------

UBS Financial Services

(Domestic Only)

   800-836-0003    860-547-1997

Bill Greco

   860-727-1515    860-727-1561

Quick & Reilly (Global)

   888-338-9151    646-435-7139

Steven Hartstein

   860-727-0400     

Salomon Smith Barney (Global)

   800-248-4499    860-275-0736/0792

Steve Dunn

   860-275-0740           860-275-0745           860-275-0743 (for weekends and
non-business
hours)

RBC Dominion Securities

(for Canadian optionholders only)

         

Ken Tooke

   514-878-7044    514-878-7070

 

Cash Procedure for Exercise and Hold:

 

1. Obtain the UTC Stock Option Exercise Form from the Stock Option Administrator
(stockoptionplans@utc.com), fill out as necessary and mail the completed form
back with a check for the option cost payable to United Technologies.

 

2. When the form is received, the Stock Option Administrator will determine the
taxable income (spread between exercise cost and closing market price on the
date of exercise) and calculate the Federal, State, and FICA tax withholding.

 

3. After the tax check has been received, the Stock Option Administrator will
simultaneously exercise your options and have the shares delivered to you in
accordance with your instructions on the exercise form.

 

4. Taxes will be remitted to your Payroll and credited on your W-2 form (U.S.
only).

 

Cashless Procedure for Exercise and Hold/Sell:

 

1. Obtain the UTC Stock Option Exercise Request and Agreement Form from one of
the brokers listed above, fill out as necessary and mail or fax the completed
form to your broker.

 

2. When the form is received, the broker will determine the fair market value,
based on the trade price, and the exercise cost (option price x number of shares
being exercised) and calculate the Federal, State, and FICA tax withholding on
the taxable gain.

 

3. The broker will exercise your options to purchase shares and hold in your
account (exercise and hold) or immediately sell those shares in the open market
(exercise and sell).

 

4. Taxes will be remitted by the broker to UTC and credited on your W-2 form
(U.S. only).

 

5. The broker will deduct a small sales commission.

 

6. For the Exercise and Hold procedure, and as elected on your exercise form,
the broker will send you

 

  a) a certificate for the remaining full shares and a check for the balance or

 

  b) a statement showing the remaining full shares and cash balance credited to
your brokerage account.

 

7. For the Exercise and Sell procedure, the broker will send you a check for the
balance.

 

Note:  For those option holders who reside outside of the U.S. and/or are not
U.S. citizens, the above instructions may not apply. In this situation, each
broker has specific procedures and the option holder should contact the
broker(s) for more information.

 

14



--------------------------------------------------------------------------------

LOGO [g58594image010.jpg]

 

United Technologies Corporation

United Technologies Building

Hartford, CT 06101

 

LOGO [g58594image011.jpg]

 



--------------------------------------------------------------------------------

EMPLOYEE STOCK OPTION PLAN

 

RECOGNITION STOCK OPTION PROGRAM

 

STATEMENT OF AWARD

GRANTED ON:

   [DATE]

TO:

    

 

                     OPTIONS AT AN OPTION EXERCISE PRICE OF                     

 

These options vest and become exercisable on [DATE] and will expire [DATE] if
not exercised.

 

This award is subject to the terms and conditions of the UTC Employee Stock
Option Plan which has been summarized in the Recognition Stock Option brochure
distributed to all program recipients. Additional copies of the brochure and the
UTC Employee Stock Option Plan (the official Plan document) are available
through your Human Resources Department.

 